DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 3/1/2021. Claims 59-63, 65, 69, 73-77, 79, 83, 86-91, 93, 97, 101-105, 107, 111, & 114 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 3/1/2021. The assignee of record is QUALCOMM Incorporated. The listed inventor(s) is/are: XUE, Qi; KATAR, Srinivas; ZOU, Chao; GANGADHARAN, Naveen; NURANI KRISHNAN, Neelakantan; HOMCHAUDHURI, Sandip; HUANG, Xiaolong; ASHOK, Anish.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/27/2022, 8/8/2022, & 11/7/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 60-63, 65, 69, 74-77, 79, 83, 86, 88-91, 93, 97, 102-105, 107, 111, 114 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59, 73, 87, & 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 20190215884 A1, published 7/11/2019; hereinafter Qualcomm2019) in view of Ha (US 20210034870 A1, published 2/4/2021; hereinafter Ha).
For Claim 59, Qualcomm2019 teaches a method performed by a device, comprising: 
obtaining, from a second device, uplink (UL) data over a wireless medium (Qualcomm2019 ¶ 0167 AP 105-a may ensure that any communication with STA 115-b occurs during a negotiated TWT service period (SP) on the secondary channel. That is, AP 105-a may ensure that any RU assigned to STA 115-b in a trigger frame (for uplink communications) or in a MU downlink physical protocol data unit (PPDU) belongs to secondary channel 215); and 
providing, to the second device, downlink (DL) data including physical layer protocol data units (PPDUs) over the wireless medium (Qualcomm2019 ¶ 0167), wherein: 
one or more PPDUs are provided to the second device during a current target wake time (TWT) window (Qualcomm2019 ¶ 0167); and a beginning of the current TWT window is associated with one of: 
when a first PPDU of the one or more PPDUs is provided to the second device (Qualcomm2019 ¶ 0167 trigger frame); or 
when the first PPDU is provided from an application layer to a media access control layer (MAC) of the device.
Qualcomm2019 does not explicitly teach a device for an extended reality (XR) experience.
However, Ha teaches a device for an extended reality (XR) experience (Ha ¶ 0102 augmented reality system).
Ha and Qualcomm2019 are analogous art because they are both related to computer networking.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the augmented reality techniques of Ha with the system of Qualcomm2019 because a user may conveniently manipulate a virtual object to be translated/rotated through a pose change of the mobile terminal without converting the translation mode to the rotation mode or vice versa nor touching a touchscreen (display) many times (Ha ¶ 0338).
For Claim 73, the claim is substantially similar to claim 59 and therefore is rejected for the same reasoning set forth above. 
For Claim 87, Qualcomm2019 teaches a method performed by a device, comprising: providing uplink (UL) data to a second device over a wireless medium (Qualcomm2019 ¶ 0167); and obtaining, from the second device, downlink (DL) data including physical layer protocol data units (PPDUs) over the wireless medium (Qualcomm2019 ¶ 0167), wherein: one or more PPDUs are obtained from the second device during a current target wake time (TWT) window (Qualcomm2019 ¶ 0167); and a beginning of the current TWT window is associated with one of: when a first PPDU of the one or more PPDUs is provided by the second device (Qualcomm2019 ¶ 0167); or when the first PPDU is provided from an application layer to a media access control layer (MAC) of the second device.
Qualcomm2019 does not explicitly teach a device for an extended reality (XR) experience.
However, Ha teaches a device for an extended reality (XR) experience (Ha ¶ 0102 augmented reality system).
Ha and Qualcomm2019 are analogous art because they are both related to computer networking.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the augmented reality techniques of Ha with the system of Qualcomm2019 because a user may conveniently manipulate a virtual object to be translated/rotated through a pose change of the mobile terminal without converting the translation mode to the rotation mode or vice versa nor touching a touchscreen (display) many times (Ha ¶ 0338).
For Claim 101, the claim is substantially similar to claim 87 and therefore is rejected for the same reasoning set forth above. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 10791516 B1, Methods And Apparatus For Allocating Physical Resources Of A Wireless Network To Client Devices
ii. US 20190246354 A1, METHODS TO ALLOCATE TARGET WAKE TIME (TWT) SERVICE PERIODS IN ACCORDANCE WITH A TEMPORARY PRIMARY CHANNEL
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446